Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. Claims 11-14 sets forth a “machine-readable storage medium”. However, the specification as originally filed does not explicitly define the machine readable storage medium by stating that it. includes, but is not limited to' a number of various mediums (Para. 77, 80-81). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In reZletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals perse in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal perse, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-14, 16, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 6, 7, 8, 9,  10, 15, 16 of U.S. Patent No. 10979779 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth and because of the claims in the instant application are broader than the claims in '779.
Referring to claim 1 in the instant application see claim 1 of ‘779 patent. 
Referring to claim 2 in the instant application see claim 1 of ‘779 patent.
Referring to claim 3 in the instant application see claim 15 of ‘779 patent.	
Referring to claim 4 in the instant application see claim 6 of ‘779 patent.
Referring to claim 5 in the instant application see claim 7 of ‘779 patent.
Referring to claim 7 in the instant application see claim 8 of ‘779 patent.
Referring to claim 8 in the instant application see claim 4 of ‘779 patent.
Referring to claim 9 in the instant application see claim 9 of ‘779 patent.
Referring to claim 10 in the instant application see claim 2 of ‘779 patent.
Referring to claim 11 in the instant application see claim 1 of ‘779 patent.
Referring to claim 12 in the instant application see claim 15 of ‘779 patent.
Referring to claim 13 in the instant application see claim 6 of ‘779 patent.
Referring to claim 14 in the instant application see claim 7 of ‘779 patent.
Referring to claim 16 in the instant application see claim 8 of ‘779 patent.
Referring to claim 17 in the instant application see claim 16 of ‘779 patent.
Referring to claim 18 in the instant application see claim 10 of ‘779 patent.
Referring to claim 20 in the instant application see claim 12 of ‘779 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8843959 B2 to McMasters et al. (“McMasters”) and U.S. Patent No. 7017173 B1 to Armstrong et al .

As to claim 1, McMaster teaches a method, comprising: providing, by a processing system comprising a processor, instructions to a media device to insert a first portion of product website information into a frame of a video stream (Col. 3, II. 34-48, interactive maps linking tracked objects within the frames), the frame including a primary object that is sold by a merchant (Col. 3,11. 35-60, object tracking and link generation, use as an advertising tool to facilitate product advertising, Fig. 6B, Col. 13, II. 45-50, Co!. 15, line-Col. 16, line 9);, instructions to the media device to insert a second portion of the product website information into the frame for a second object that is sold by the merchant (Fig. SB, 7A-7B, Col. 9, ii. 22-41, objects on the screen are associated with a link, and user is able to choose what the user would like to do with the object, such as view more information, show detail); responsive to obtaining an indication of a selection of the primary object or the second object in the frame (Col. 16, ll. 43-50).  McMaster does not teach providing, by the processing system and while a presentation of the video stream has been paused, determining, by the processing system, selected product website information from the first portion or the second portion of the product website information, wherein access to a website associated with the merchant and the selected product website information is only active after the presentation of the video stream has been paused; and providing, by the processing system, a connection to the website and the selected product website information to the media device.
Armstrong teaches providing, by the processing system and while a presentation of the video stream has been paused, determining, by the processing system, selected product website information from the first portion or the second portion of the product website information, wherein access to a website associated with the merchant and the selected product website information is only active after the presentation of the video stream has been paused; and providing, by the processing system, a connection to the website and the selected product website information to the media device (Abstract, Fig. 4, Col. 3,11. 20-45, Col. 4,11. 40-63, user may pause to being advertisement information provide to user);  wherein the website is provided by a same service provider as a provider of the video stream (Armstrong, Fig. 6, Col. 14, II. 9-18), product website information and determining, by the processing system, selected product website information for the portion of the current digital frame; and providing, by the processing system, a connection to a website associated with the selected product website information to the consumer media device (Fig. 4, Col. 7, line 40-Col. 8, line 20, user is able to pause and click on a hot spot or link associated with the displayed ad information, the ad website information). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of McMaster with Armstrong. The suggestion/motivation would be providing advertisement or information into presentation and allowing the user to interact in the advertisement.

As to claim 2, McMaster and Armstrong teaches the method of claim 1, further comprising receiving, by the processing system, an indication of a first user-generated input to pause the presentation of the video stream, wherein the media device pauses the presentation of the video stream to display the frame responsive to the first user-generated input (Armstrong, Abstract, Fig. 4, Col. 3,11. 20-45, Col. 4,11. 40-63, user may pause to being advertisement information provide to user);  wherein the website is provided by a same service provider as a provider of the video stream (Armstrong, Fig. 6, Col. 14, II. 9-18), product website information and determining, by the processing system, selected product website information for the portion of the current digital frame; and providing, by the processing system, a connection to a website associated with the selected product website information to the consumer media device (Fig. 4, Col. 7, line 40-Col. 8, line 20, user is able to pause and click on a hot spot or link associated with the displayed ad information, the ad website information).
As to claim 3, McMasters and Armstrong teaches the method of claim 2, wherein the video stream comprises a plurality of frames, wherein the media device is configured to perform a preprocessing search of the plurality of frames while the video stream is being displayed on a display of the media device, and wherein the media device is configured to perform a search of the frame for selected objects that appear in the frame responsive to receiving the indication of the first user-generated input (McMaster, Col. 9, li. 5-38, object recognition and detection tracking, Col. 9,117-40, pause, The OTLG utility also provides a mouse click miss facility which allows a user to select the link (from a selection box of links) which the user intended to activate prior to the user's missing (via mouse click, for example) the interactive link target).
As to claim 4, McMasters and Armstrong teaches the method of claim 2, further comprising: accessing a database comprising connections between objects and website links while the video stream is provided to the media device; identifying an object from the database within the frame as an identified image; and adding a related website link to the identified image (McMaster, Abstract, Col. 6, ii. 39-47).
As to claim 5, McMasters and Armstrong teaches the method of claim 4, wherein responsive to the receiving of the indication of the first user-generated input to pause the presentation of the video stream, the method further comprises: performing, by the processing system, a scan of the frame for additional objects of the database; and adding, by the processing system, additional related website links to the additional objects (McMaster, Col. 1, line 63-Col. 2, line 12, allows a user to access content by clicking on objects, the object may change position from frame to frame, the otlg utility identifies and stores a dear image of multiple objects to be tracked and initiates mechanism to track the identified objects over a sequence of video frames and image frames)
As to claim 6, McMasters and Armstrong teaches the method of claim 4, wherein the video stream comprises a plurality of frames, and further comprising: performing, by the processing system responsive to the receiving the indication of the first user-generated input, a first search of the plurality of frames to determine if the primary object in the frame matches an item category of a plurality of item categories; and performing, by the processing system, a second search of the frame, wherein the performing the second search comprises accessing a portion of the database based on the item category of the first search (McMasters, Col. 9, IL 4-41, video frame, the items on display in that segment, into individual links, Col.9, line 66-Col. 10, line 20).
As to claim 7, McMasters and Armstrong method of claim 1, further comprising receiving, by the processing system, an indication of a second user-generated input indicating the selection of the primary object or the second object in the frame (McMasters, Col.9, line 66-Col. 10, line 20). 

As to claim 9, McMasters and Armstrong teaches the method of claim 7, wherein the second user-generated input comprises a voice input (McMaster, Col. 9, line 66, user activates voice/speech).

As to claim 10, McMasters and Armstrong teaches the method of claim 1, further comprising buffering, by the processing system, the video stream while the presentation of the video stream is paused (Abstract, Fig. 4, Col. 3,11. 20-45, Col. 4, ll. 40-83, user may pause to being advertisement information provide to user).

As to claim 11, see the rejection of claim 1.

As to claim 12, McMasters and Armstrong device of claim 11, wherein the media processor is configured to perform a preprocessing search of the plurality of frames while the video stream is being displayed on a display of the media processor, and wherein the media processor is configured to perform a search of the frame for selected objects that appear in the frame responsive to the receiving the indication of the first user-generated input (Armstrong, Fig. 4, Col. 7, line 40-Coi. 8, line 20, user is able to pause and click on a hot spot or link associated with the displayed ad information, the ad website information).

As to claim 13, McMasters and Armstrong the device of claim 11, wherein the operations further comprise: accessing a database comprising connections between objects and website links while the video stream is provided to the media processor; identifying an object from the database within the frame as an identified image; and adding a related website link to the identified image (McMaster, Abstract, Col. 6, ll. 39-47).

As to claim 14, see the rejection of claim 5.

As to claim 15, see the rejection of claim 6.

As to claim 16, see the rejection of claim 7.

As to claim 18, see the rejection of claim 1.

As to claim 19, see the rejection of claim 4 and 5.

Claims 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMasters and Armstrong as applied to claim 1 above, and further in view of U.S. patent Pub. No. 2002/0056109 A1 to Tomsen.


As to claim 8, McMasters and Armstrong teaches the method of claim 7, further comprising: McMasters and Armstrong does not teach receiving, by the processing system, purchase information from the website based on the second user-generated input; and accessing, by the processing system, an account of a user from a service provider to complete a purchase via the website according to the purchase information. Tomsen however teaches receiving, by the processing system, purchase information from the website based on the second user-generated input; and accessing, by the processing system, an account of a user from a service provider to complete a purchase via the website according to the purchase information (¶0016, ¶0053, an account for the user to use to purchase items from a website). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of McMaster and Armstrong with Tomsen. The suggestion/motivation would be producing an effective commercial that captures the viewers’ attention in a lasting manner and that ultimately results in the purchase of goods and/or service.

As to claim 17, see the rejection of claim 8.

As to claim 20, see the rejection of claim 8.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421       

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                                                                                                      /NATHAN J FLYNN/                                                                              Supervisory Patent Examiner, Art Unit 2421